MEMORANDUM***
David L. Jones appeals pro se the district court’s summary judgment for the United States Postal Service in his Title VII and Rehabilitation Act action alleging employment discrimination based on race and disability, and retaliation. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*327We review de novo the district court’s grant of summary judgment. Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc). We affirm for the reasons stated in the district court’s order filed March 12, 2001.
Jones raised his “civil criminal” conspiracy claim for the first time in his motion to reconsider filed ten months after his notice of appeal. We lack jurisdiction over the district court’s order denying reconsideration because Jones failed to separately appeal that order. TAAG Linhas Aereas de Angola v. Transamerica Airlines, Inc., 915 F.2d 1351, 1354 (9th Cir.1990).
Jones’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.